DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims recite "then inviting other users to join the card reading". Applicant's specification describes the feature in paragraph 0044 as "follow after step 105 if the user would like to invite another user to interact in reading". Therefore, the invitation is for only one user (a fortune teller or prophet) and not multiple users as claimed. For the purpose of examination, "other users" is construed as "another user" in paragraph 0044 of applicant's disclosure..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (U.S. 2014/0256448 hereinafter Tsai) and Orlinsky et al. (U.S. 2010/0062846 hereinafter Orlinsky) in view of Hepburn (U.S. 5,954,331 hereinafter Hepburn) in further view of Kwon (U.S. 20050180404 hereinafter Kwon).
	As Claim 1, Tsai teaches a method of divination reading in augmented reality (AR) or virtual reality (VR), comprising: 
choosing one of reading schemes (Tsai (¶0029 line 3-12, fig. 1 item 120, ¶0030 line 10-13), pattern selection menu (reading schemes) is selected by using pointer); 
displaying a set of cards on the screen of the device (Tsai (¶0030 line 7-8), 39 cards are displayed), the cards being shuffled (Tsai (¶0031 line 3-8), objects are mixing on the fortunetelling office platform)
choosing some of cards by tapping the screen and placing the chosen cards apart from the remaining cards (Tsai (¶0031 line 18-23), object groups are stacked based on the movement of virtual pointer on the screen);
displaying an AR or VR image (Tsai (¶0037 line 9-13), Tarot cards are displayed as virtual reality), wherein the AR or VR image (Tsai (¶0037 line 9-13), Tarot cards are displayed as virtual reality) includes the animated elements of the chosen card (Tsai (¶0037 line 40-45, fig. 3C), the cards are animated as being dragged and moved),
Tsai may not explicitly disclose while Orlinsky teaches:
by tapping or typing on the screen of a device (Orlinsky (¶0034 line 2-5, ¶0028 line 11-18), user input for selecting game on a touch screen display)
by a continuous touch movement on the screen (Orlinsky (¶0022 line 15-20), touching the surface display causes the card deck to shuffle. The animation is slow down when finger is removed);
by tapping on the screen (Orlinsky (¶0028 line 11-18), game object is moved by touching and dragging operations)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pointer system of Tsai instead be a touch screen taught by Orlinsky, with a reasonable expectation of success. The motivation would be to provide a system without “need for game pieces or other pointing tools to play any game on the game board of the invention” (Orlinsky (¶0007)).
	Tsai in view of Orlinsky may not explicitly disclose while Hepburn teaches:
	flipping the chosen cards one by one (Hepburn (col. 12 line 36-44), cards are turned one by one in order to read the tea leaf fortune card for each month);
and then presenting a textual interpretation after each chosen card is flipped (Hepburn (col. 13 line 10-12), tea leaf card provide the positive and negative energy surrounding the user)
and a textual interpretation includes the name and meaning of the chosen card in the divination language (Hepburn (col. 13 line 10-12), tea leaf card provide the positive and negative energy surrounding the user).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify divination reading card system of Tsai in view of Orlinsky instead be a tea leaf reading card taught by Hepburn, with a reasonable expectation of success. The motivation would be to provide “a fortune telling game which, through the intuitive and interpretative input of the player, can be used to attain personal answers to his or her fortune for the coming year, coming week or answers to questions” (Hepburn (abstract)).
Tsai in view of Orlinsky in further view of Hepburn may not explicitly disclose while Kwon teaches:
then inviting other users to join the card reading (Kwon (¶0069 line 3-6, ¶0070 line 1-6, ¶0071 line 7-19), the counsel user invites a counselor for fortuneteller by sending basic information. Counsel user selects the cards (basic information) and then send the information to the counselor.);
wherein, the invited users interpret the cards by a text message, voice message or in-app call (Kwon (¶0072, ¶0073), counselor provides Tarot card reading to the counsel user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify divination reading card system of Tsai in view of Orlinsky in further view of Hepburn instead be preselection cards before the invitation taught by Kwon , with a reasonable expectation of success. The motivation would be to customize service “to the subscriber’s needs, with low cost and efficiency, and it is the most important thing to get a competitiveness than rivals” (Kwon (¶0005 line 6-8)).

As Claim 6, besides Claim 1, Tsai and Orlinsky in view of Hepburn in further view of Kwon teaches wherein the divination is tarot reading, and the AR or VR image for tarot reading includes 3D (Orlinsky (¶0032 line 1-2), game pieces are 3D images) symbolic character and number (Orlinsky (¶0033 line 15-17), cards include letter and number).  

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Orlinsky and Hepburn in view of Kwon in further view of Scott (U.S. 2021/0097883 hereinafter Scott).
As Claim 2, Tsai and Orlinsky in view of Hepburn in further view of Kwon teaches:
wherein the AR or VR image displays with an animation (Tsai (¶0037 line 40-45, fig. 3C), the cards are animated as being dragged and moved) 
Tsai and Orlinsky in view of Hepburn in further view of Kwon may not explicitly disclose while Scott teaches:
and audio (Scott (¶0027 line 9-11, ¶0098 line 1-5), content is delivered with animation and audio.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VR/AR image display of Tsai and Orlinsky in view of Hepburn in further view of Kwon instead an audio taught by Scott, with a reasonable expectation of success. The motivation would be to draw “the viewer into the fortune teller’s world more deeply than traditional animations would” (Scott (¶0100 line 9-12)).

	As Claim 3, Tsai, Orlinsky and Hepburn in view of Kwon in further view of Scott teaches wherein the animation comprises a spinning and moving of the image (Scott (¶0100 line 9-12), animation are presented in a 3D immersive).  
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, Orlinsky and Hepburn in view of Kwon in further view of Wong (U.S. 2018/0043259 hereinafter Wong).
	As Claim 5, Tsai and Orlinsky in view of Hepburn in further view of Kwon teaches:
wherein the AR or VR image is observed via a mobile device (Tsai (¶0027 line 8-11), cellular phone)
Tsai and Orlinsky in view of Hepburn in further view of Kwon may not explicitly disclose while Scott teaches:
and headset (Wong (¶0004 line 1-5), headset).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify secondary device of Tsai and Orlinsky in view of Hepburn in further view of Kwon instead headset taught by Wong, with a reasonable expectation of success. The motivation would be to “provide the enhanced entertainment effect of modern broadcast-able 3D animated video games” (Wong (¶0004 line 10-11)).

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Zmura (U.S. 2004/0058300 hereinafter D’Zmura) in view of Scott in further view of Kwon.
As Claim 7, D’Zmura teaches a method of astrology reading in augmented reality (AR) or virtual reality (VR), comprising:
 choosing one of reading schemes (D’Zmura (¶0329 line 3-5, fig. 19, ¶0332 line 2-6, fig. 20), user input for selecting astrological system prspective) 
choosing some specific conditions, including date, time and location by tapping or inputting the screen (D’Zmura (¶0316 line 1-5), user input includes name, date, time and place for the subject); 
displaying an astrological chart on the screen (D’Zmura (¶0238), subject’s Natal Astrological Sphere is displayed); and 
displaying an AR or VR image and then presenting a textual interpretation (D’Zmura (¶0238), subject’s Natal Astrological Sphere is displayed with components mapped within the zodiac constellations), and a textual interpretation includes the name and meaning of the chart in the astrology language (D’Zmura (¶0238), subject’s Natal Astrological Sphere is displayed with components mapped within the zodiac constellations).  
D’Zmura may not explicitly disclose while Scott teaches:
by tapping or typing on the screen of a device (Scott (¶0128 line 2-5, ¶0114), a type of spread is selected. Input device includes a touch screen); 
wherein the AR or VR image includes the animated elements of chart (Scott (¶0100 line 9-12), animation are presented in a 3D immersive. Scott (¶0027 line 9-11, ¶0098 line 1-5), content is delivered with animation and audio.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VR/AR image display of D’Zmura with 3D immersive image taught by Scott, with a reasonable expectation of success. The motivation would be to draw “the viewer into the fortune teller’s world more deeply than traditional animations would” (Scott (¶0100 line 9-12)).
D'Zmura in view of Scott may not explicitly disclose while Kwon teaches:
then inviting other users to join the card reading (Kwon (¶0069 line 3-6, ¶0070 line 1-6, ¶0071 line 7-19), the counsel user invites a counselor for fortuneteller by sending basic information. Counsel user selects the cards (basic information) and then send the information to the counselor.);
wherein, the invited users interpret the cards by a text message, voice message or in-app call (Kwon (¶0072, ¶0073), counselor provides Tarot card reading to the counsel user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify divination reading system of D’Zmura in view of Scott instead be preselection information before the invitation taught by Kwon, with a reasonable expectation of success. The motivation would be to customize service “to the subscriber’s needs, with low cost and efficiency, and it is the most important thing to get a competitiveness than rivals” (Kwon (¶0005 line 6-8)).

As Claim 9, besides Claim 7, D’Zmura in view of Scott in further view of Kwon teaches wherein the AR or VR image of astrology reading includes 3D planets, stars, orbits, halos, or the combination thereof (D’Zmura (¶0238), subject’s Natal Astrological Sphere is displayed with components mapped within the zodiac constellations).  

As Claim 10, besides Claim 7, D’Zmura in view of Scott in further view of Kwon teaches wherein The AR or VR image for displaying planets, stars, or orbits is applied for educational purpose (D’Zmura (¶0238), subject’s Natal Astrological Sphere is displayed with components mapped within the zodiac constellations).  
Response to Arguments
Rejections to Claim 1:
	As Claim 1, Applicant argues that cited references do not disclose or suggest “then inviting other users …” (first paragraph of page 6 in the remarks).

    PNG
    media_image1.png
    182
    643
    media_image1.png
    Greyscale

	Applicant’s arguments are moot because new reference Kwon teaches the limitation(s).

	As Claim 1, Applicant argues that the application (claimed invention) limits AR or VR technology to the tarot game while Orlinsky disclose holography (forth paragraph of page 6 in the remarks).
	Applicant’s arguments are not persuasive because claimed inventions do not disclose the limitation on AR or VR technology.

	Independent Claim 7 and dependent Claims 2-3, 5-6 and 9-10 are not allowable for the same reason(s) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143